                                      May 20, 2021


Hon. Lorna G. Schofield
United States District Judge
40 Foley Square
New York, New York 10007

Re:   United States v. Anthony Cruzado
      20 CR 565 (LGS)

Dear Judge Schofield,

      The Court has ordered that the parties jointly propose a motion deadline and
by May 20, 2021. I write, with the consent of the government, to request an
extension of the deadline for the filing of a letter regarding scheduling and an
adjournment of the conference currently scheduled for May 27, 2021.

       As discussed in the April 14th letter to the Court, Mr. has been transferred
from Essex County Jail to the Bureau of Prisons. As anticipated, the transfer has
led to greater access to and greater communication with Mr. Cruzado. However,
Mr. Cruzado’s medical incidents have continued. As of May 19, 2021, he was in an
outside hospital and had been continuously since the beginning of May.
Fortunately, Mr. Cruzado was able to receive and review most of the discovery prior
to his transfer to the hospital. Since his transfer, he has been unable to receive
additional documentation via mail and ease of communication with his attorney has
again become limited.

       There is additional documentation that the defense needs to receive and
review with Mr. Cruzado prior to making decisions about potential motions. The
defense is also awaiting a Pimentel letter from the government, which should be
forthcoming within the next week. The parties request that the scheduling order be
delayed and the May 27th conference been adjourned in order to allow the defense to
continue to collect necessary information, to attempt to review that information
with Mr. Cruzado and to review the Pimental with Mr. Cruzado. I request that the
Court adjourn the May 27th conference and expand the deadline for the filing a
scheduling order for one month to allow ongoing consultation with Mr. Cruzado.
      The government requests that time be excluded to any new conference date
and the defense has not objection to that request.


         Thank you for your consideration of this request.


                                               Respectfully submitted,
                                               /s/
                                               Jennifer E. Willis
                                               Assistant Federal Defender
                                               (212) 417-8743 / (917) 572-5792

Cc:      AUSA Mitzi Steiner


      Application Granted. The parties' joint scheduling letter shall be filed by June 21 2021. The status
      conference currently scheduled for May 27, 2021, is adjourned to July 8, 2021, at 4:15 p.m. For the
      reasons stated above, the Court finds that the ends of justice served by excluding the time between
      today and July 8, 2021, outweigh the best interests of the public and the Defendant in a speedy trial
      as provided in 18 U.S.C. 3161(h)(7)(A). The time between today and July 8, 2021, is hereby
      excluded. The Clerk of the court is directed to terminate the letter motion at docket number 22.

      Dated: May 21, 2021
      New York, New York
